DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.7-8, filed June 24, 2022, with respect to the rejection(s) of claim(s) 13, 31, and 32 under 35 U.S.C. 103 and Masakatsu not teaching or suggesting “an output interface (I/F) that outputs both a signal processing result without the captured image by the signal processor and the captured image to an outside of the imaging device” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 17, 19, 24, 27-29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP2009081808A) in view of Foster et al. (US 2017/0041540).
Regarding claim 13 Masakatsu discloses an imaging device, comprising: 
an image sensor that captures an image (image sensor, CMOS – [0004, 0024]); 
a signal processor that performs signal processing for a captured image output from the image sensor (processor for image processing – [0057-0059]; CPU 130, image processing processor 140 – [0059]); 
an output interface (I/F) that outputs the captured image (bus 130 used to send image processed data to the display – [0069]); and 
an output control processor that causes at least one of the signal processing result without the captured image by the signal processor or the captured image to be outputted from the output I/F (control buttons to make image to be displayed on display – [0046-0051]).
However, fails to explicitly disclose outputting both a signal processing result without the captured image by the signal processor and captured image to an outside of the imaging device.
In his disclosure Foster teaches outputting both a signal processing result without the captured image by the signal processor and captured image to an outside of the imaging device (camera transmits image captured and transmitting the result of an object detection – [0044]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Foster into the teachings of Masakatsu because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.

Regarding claim 14 Masakatsu discloses the imaging device according to claim 13. However, fails to explicitly disclose wherein the signal processing performed by the signal processor is a recognition process and the output processing result output by the output I/F is a recognition result.
In his disclosure Foster teaches the signal processing performed by the signal processor is a recognition process and the output processing result output by the output I/F is a recognition result (camera with a vision processor which executes an object recognition algorithm and outputs an indication on whether one or more objects of interest are included in the image – claim 1).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Foster into the teachings of Masakatsu because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this lead to anticipated success.

Regarding claim 17 Masakatsu discloses the imaging device according to claim 13, wherein the image sensor and the signal processor are arranged on a single chip (image pickup device, CPU, image pickup device driving unit, and the image processing dedicated processor 140 are integrated into one chip – [0086, 0096]).

Regarding claim 19 Masakatsu discloses the imaging device according to claim 13, further comprising an image compressor that generates a compressed image having a smaller amount of data than that of the captured image (compression circuit 143 – [0058, 0072]).

Regarding claim 24 Masakatsu discloses the imaging device according to claim 14, wherein the captured image is an image generated by compressing the output of the image sensor (compression circuit 143 – [0058, 0072]). 
However, fails to explicitly disclose wherein the signal processor performs at least part of the recognition process for the captured image generated by the compression.
In his disclosure Foster teaches and wherein the signal processor performs at least part of the recognition process for the captured image generated by the compression (camera with a vision processor which executes an object recognition algorithm and outputs an indication on whether one or more objects of interest are included in the image – claim 1).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Foster into the teachings of Masakatsu because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this lead to anticipated success.

Regarding claim 27 Masakatsu discloses the imaging device according to claim 14. However, fails to explicitly disclose wherein the signal processor performs the recognition process using a technique of deep learning.
In his disclosure Foster teaches the signal processor performs the recognition process using a technique of deep learning (convolutional neural network as an object detection algorithm – abstract).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Foster into the teachings of Masakatsu because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this lead to anticipated success.

Regarding claim 28 Masakatsu discloses the imaging device according to claim 27. However, fails to explicitly disclose wherein the technique of deep learning is a convolutional neural network.
In his disclosure Foster teaches the technique of deep learning is a convolutional neural network (convolutional neural network as an object detection algorithm – abstract).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Foster into the teachings of Masakatsu because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this lead to anticipated success.
Regarding claim 29 Masakatsu discloses the imaging device according to claim 14. However, fails to explicitly disclose wherein the signal processor executes the recognition process after acquisition of the captured image based on the output of the image sensor being completed in each frame.
In his disclosure Foster teaches the signal processor executes the recognition process after acquisition of the captured image based on the output of the image sensor being completed in each frame (Figure 3 shows the object recognition process happening after capturing an image).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Foster into the teachings of Masakatsu because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this lead to anticipated success.

Regarding claim 31 Masakatsu discloses an electronic device, comprising: 
an optical system that collects light (lens barrel 111 – [0043]; photographing lens – [0047, 0064]); and 
a single-chip imaging device that receives light and outputs an image corresponding to a received light intensity of the light (image pickup device, CPU, image pickup device driving unit, and the image processing dedicated processor 140 are integrated into one chip – [0086, 0096]), 
wherein the imaging device includes: 
an image sensor that captures an image (image sensor, CMOS – [0004, 0024]); 
a signal processor that performs signal processing for a captured image output from the image sensor (processor for image processing – [0057-0059]; CPU 130, image processing processor 140 – [0059]); 
an output interface (I/F) that outputs the captured image (bus 130 used to send image processed data to the display – [0069]); and 
an output control processor that causes at least one of the signal processing result without the captured image by the signal processor or the captured image to be outputted from the output I/F (control buttons to make image to be displayed on display – [0046-0051]).
However, fails to explicitly disclose outputting both a signal processing result without the captured image by the signal processor and captured image to an outside of the imaging device.
In his disclosure Foster teaches outputting both a signal processing result without the captured image by the signal processor and captured image to an outside of the imaging device (camera transmits image captured and transmitting the result of an object detection – [0044]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Foster into the teachings of Masakatsu because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.
Regarding claim 32 Masakatsu discloses an imaging device, comprising: 
an image sensor that captures an image (image sensor, CMOS – [0004, 0024]); 
a signal processor that performs signal processing for a captured image output from the image sensor (processor for image processing – [0057-0059]; CPU 130, image processing processor 140 – [0059]); 
an output interface (I/F) that outputs the captured image (bus 130 used to send image processed data to the display – [0069]); and 
an output control processor that causes at least one of the signal processing result without the captured image by the signal processor or the captured image to be outputted from the output I/F (control buttons to make image to be displayed on display – [0046-0051]), 
wherein the image sensor and the signal processor are arranged on a single chip (image pickup device, CPU, image pickup device driving unit, and the image processing dedicated processor 140 are integrated into one chip – [0086, 0096]).
However, fails to explicitly disclose outputting both a signal processing result without the captured image by the signal processor and captured image to an outside of the imaging device.
In his disclosure Foster teaches outputting both a signal processing result without the captured image by the signal processor and captured image to an outside of the imaging device (camera transmits image captured and transmitting the result of an object detection – [0044]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Foster into the teachings of Masakatsu because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP2009081808A) in view of Foster et al. (US 2017/0041540) further in view of Takahashi et al. (US 2019/0005691).

Regarding claim 15 Masakatsu discloses the imaging device according to claim 13. However, fails to explicitly disclose wherein the signal processing performed by the signal processor is a fusion process and the output processing result output by the output I/F is a fusion result.
In his disclosure Takahashi discloses the signal processing performed by the signal processor is a fusion process and the output processing result output by the output I/F is a fusion result (combining distance information with a disparity image to generate a distance image – [0105]; serial I/F, data I/F communicates data to the outside – [0044]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Takahashi into the teachings of Masakatsu because such incorporation enhances the experience of the user when using the device.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP2009081808A) in view of Foster et al. (US 2017/0041540) further in view of Maeda et al. (US 2016/0034039).

Regarding claim 16 Masakatsu discloses the imaging device according to claim 13. However, fails to explicitly disclose wherein the signal processing performed by the signal processor is a simultaneously localization and mapping (SLAM) process and the output processing result output by the output I/F is a SLAM result.
In his disclosure Maeda teaches the signal processing performed by the signal processor is a simultaneously localization and mapping (SLAM) process and the output processing result output by the output I/F is a SLAM result (object recognition recognizing an object and its position using a Simultaneous Localization and Mapping method, said information is communicated through I/F 110 in Figure 6 – [0100, 0116]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Maeda into the teachings of Masakatsu because such incorporation enhances the experience of the user when using the device.

Claims 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP2009081808A) in view of Foster et al. (US 2017/0041540) further in view of Koichi et al. (JP 2014082365A).

Regarding claim 18 Masakatsu discloses the imaging device according to claim 13. However, fails to explicitly disclose wherein the imaging device has a stacked structure in which a plurality of dies are stacked.
In his disclosure Koichi teaches the imaging device has a stacked structure in which a plurality of dies are stacked (dies stacked together on a stacked structure – [0064], Figure 5).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Koichi into the teachings of Masakatsu because by such incorporation the performance and function of the device is improved (paragraph 2).

Regarding claim 23 Masakatsu discloses the imaging device according to claim 17. However, fails to explicitly disclose wherein the single chip includes a first substrate and a second substrate joint together, wherein the first substrate includes the imaging unit, and wherein the second substrate includes the signal processor.
In his disclosure Koichi teaches wherein the single chip includes a first substrate and a second substrate joint together, wherein the first substrate includes the imaging unit, and wherein the second substrate includes the signal processor (Figure 8 shows substrate 501 containing a CMOS – [0074] and substrate 502 containing a signal processor – [0076]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Koichi into the teachings of Masakatsu because by such incorporation the performance and function of the device is improved (paragraph 2).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP2009081808A) in view of Foster et al. (US 2017/0041540) in view of Sakane (US 2009/0284633).

Regarding claim 20 Masakatsu discloses the imaging device according to claim 13, further comprising a first communication I/F that exchanges information to be read from and written (bus 130 used to send image processed data to the display – [0069]). 
However, fails to explicitly disclose a communication I/F that exchanges information to be read from and written to a register that stores imaging information associated with capturing of the captured image and controls capturing of the captured image according to the imaging information with the outside of the imaging device.
In his disclosure Sakane teaches a communication I/F that exchanges information to be read from and written to a register (I/F serial used to read and write information into the register and to communicate with the outside – [0032, 0035]) that stores imaging information associated with capturing of the captured image and controls capturing of the captured image according to the imaging information with the outside of the imaging device (DSP 120 which receives register information associated with image taken with CMOS sensor; the register information is obtained and applied in order to control CMOS – Figure 5, [0116-0120]).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sakane into the teachings of Masakatsu because such incorporation increases the speed of the device (paragraph [0045]).

Regarding claim 21 Masakatsu discloses the imaging device according to claim 13. However, fails to explicitly disclose the signal processor executes a program, and the imaging device further comprises a second communication I/F that downloads the program which is executed by the signal processor from the outside of the imaging device.
In his disclosure Sakane teaches the signal processor executes a program, and the imaging device further comprises a second communication I/F that downloads the program which is executed by the signal processor from the outside of the imaging device ( second communication I/F in Figures 1, 3, 6; Digital Signal Processor in Figure 9).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sakane into the teachings of Masakatsu because such incorporation increases the speed of the device (paragraph [0045]).

Claims 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP2009081808A) in view of Foster et al. (US 2017/0041540) in view of Kuboyama et al. (US 2011/0317006).
Regarding claim 22 Masakatsu discloses the imaging device according to claim 13. However, fails to explicitly disclose further comprising an input I/F that receives an external sensor output from an external sensor, wherein the signal processor performs the signal processing using the captured image and the external sensor output.
In his disclosure Kuboyama teaches an input I/F that receives an external sensor output from an external sensor, wherein the signal processor performs the signal processing using the captured image and the external sensor output (input I/F 105 receiving range image data from range image sensor 110 – [0028]; note range image sensor is being interpreted as the external sensor).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuboyama into the teachings of Masakatsu because such incorporation enhances the experience of the user when using the device.

Regarding claim 26 Masakatsu discloses the imaging device according to claim 14, further comprising: an imaging processor that processes the captured image outputted from the image sensor (image processing processor 140 – [0068, 0070]).
However, fails to explicitly disclose a control processor that controls processing by the imaging processor or an imaging operation to be executed by the image sensor, according to the result of the recognition process.
In his disclosure Kuboyama teaches a control processor that controls processing by the imaging processor or an imaging operation to be executed by the image sensor, according to the result of the recognition process (detecting an object in an image and then recognize a specific object – Figure 6; note the specific object recognition is being interpreted as the control of processing by the imaging processor).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuboyama into the teachings of Masakatsu because such incorporation enhances the experience of the user when using the device.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP2009081808A) in view of Foster et al. (US 2017/0041540) further in view of Emi et al. (US 2017/0195556).

Regarding claim 25 Masakatsu discloses the imaging device according to claim 13. However, fails to explicitly disclose wherein the captured image is an image generated by performing a gradation process for the output of the image sensor.
In his disclosure Emi teaches the captured image is an image generated by performing a gradation process for the output of the image sensor (Figure 2 shows a captured image going through a gradation correction process).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Emi into the teachings of Masakatsu because by such incorporation the detection of abnormalities in images improves (par. [0009]).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP2009081808A) in view of Foster et al. (US 2017/0041540) further in view of Han et al. (US 2017/0289444).

Regarding claim 30 Masakatsu discloses the imaging device according to claim 14. However, fails to explicitly disclose wherein the signal processor starts the recognition process before the captured image has been completely acquired based on the output of the image sensor imaging unit being completed in each frame.
In his disclosure Han teaches it is known in the art for a signal processor to start a recognition process before the captured image has been completely acquired based on the output of the image sensor imaging unit being completed in each frame (automatically acquire an image while the motion of the subject is detected – [0138]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Foster into the teachings of Masakatsu because such incorporation enhances the experience of the user by promptly identifying an event.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482